Citation Nr: 1422540	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-28 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a lumbar spine disability, claimed as herniated nucleus pulposus, lumbar spine.
 
2. Entitlement to service connection for a lumbar spine disability, claimed as herniated nucleus pulposus, lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from June 29, 1974, to July 16, 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. In February 2014, the Veteran testified via videoconference before the undersigned Acting Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. Review of the VA paperless claims processing systems reveal additional documents pertinent to the present appeal, specifically, the transcript of the February 2014 Board hearing.

The issue of entitlement to service connection for a lumbar spine disability, claimed as herniated nucleus pulposus, lumbar spine, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a March 1999 rating decision, the RO denied the claim for service connection for herniated nucleus pulposus, lumbar spine; the Veteran did not appeal.

2. The evidence received since the March 1999 RO rating decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a lumbar spine disability, claimed as herniated nucleus pulposus, lumbar spine.



CONCLUSIONS OF LAW

1. The March 1999 rating decision is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.302 (2013).

2. New and material evidence has been received to reopen the claim of service connection for a lumbar spine disability, claimed as herniated nucleus pulposus, lumbar spine. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303(b), 3.156, 3.159 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

In this decision, the Board reopens the Veteran's previously denied claim. As this represents a complete grant of the benefit sought, limited to this issue only, no discussion of VA's duty to notify and assist, including consideration of whether the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R.              § 3.103(c)(2) (2013), is necessary. The Board notes, as will be discussed below, that further assistance is necessary prior to review of the merits of the claim.

New and Material Evidence

In general, VA rating decisions that are not timely appealed are final. 38 U.S.C.A.   § 7105; 38 C.F.R. § 20.302. Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). Thus, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

VA must evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim. 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52   (2010). The Veteran's initial claim of entitlement to service connection for herniated nucleus pulposus, lumbar spine, was denied in a March 1999 RO rating decision. The claim was initially denied because the RO found that the Veteran entered service with a lumbar spine disability and the evidence of record did not show that it was aggravated during his period of service. Within one year of the RO's March 1999 rating decision, the Veteran did not express disagreement with the decision, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.201; Buie, 24 Vet. App. 242, at 251-52. As such, the March 1999 RO rating decision became final. 

The evidence of record at the time of the March 1999 RO rating decision included the Veteran's service, VA, and private treatment records, and his own statements. Relevant evidence received since that time includes the Veteran's testimony at his February 2014 Board hearing and report of a May 2012 VA examination, with a July 2012 addendum. The May 2012 VA examination report contains potentially favorable evidence as to whether any preexisting back disability was aggravated by service. 

The Board thus determines that the evidence received since March 1999 is new and material, as it was not previously submitted to agency decision makers and might raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117. 

As the Board has determined that new and material evidence has been received as to the Veteran's claim, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits. In this case, a letter dated in December 2011 provided the Veteran with the laws and regulations pertaining to consideration of his claim of on the merits. However, as will be discussed below, further development is required prior to the Board's review of the merits of the claim.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a lumbar spine disability, claimed as herniated nucleus pulposus, lumbar spine is reopened.


REMAND

The Veteran, at the time of his pre-enlistment examination in April 1974, presented without a diagnosed abnormality of the lumbar spine. He reported a history of occasional back pain, related to a football injury. His service treatment records indicate that he was hospitalized from July 9, 1974, to July 16, 1974, for lumbar spine complaints. At that time, he reported his prior football injury and noted that pain related to such had subsided. However, he also reported that he injured his back while lifting a heavy object in May 1974, and had experienced intermittent back pain since that time, increased in the past weeks. He was diagnosed with herniated nucleus pulposus, lumbar spine and discharged from service. The military physicians opined that such disability existed prior to service and was not aggravated by service. The Veteran's private treatment records dated in August 1974 indicate that he underwent surgical treatment for his herniated nucleus pulposus, lumbar spine. 

At the time of his May 2012 VA examination, the Veteran was diagnosed with chronic lumbosacral strain, degenerative disc disease, and herniated nucleus pulposus, lumbar spine, status-post excision. During the examination, the Veteran reported that during service, he was lifting a duffle bag in July 1974 and felt a "pop" and subsequent back pain. He reported that he had recovered from his May 1974 injury prior to the July 1974 injury. The Veteran reported a similar history during his February 2014 Board hearing. The examiner noted the Veteran's history of back pain since 1972, his lay statements as to his in-service back pain, and concluded that the Veteran had an acute event in service that can be pinpointed as the cause of his acute worsening and led ultimately to his operative decompression for a herniated nucleus pulposus, lumbar spine. He asserted that it was at least as likely as not that the Veteran's preexisting back condition was aggravated by the in-service injury. 

The Board notes here that the history provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition. 38 C.F.R. §§ 3.304(b)(1) (2013); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). However, such will be considered together with all other material evidence in determining the question of when a disease or disability began. 38 C.F.R. § 3.304(b)(1).  

Additional medical comment is needed. It remains unclear if the Veteran clearly and unmistakably had a lumbar spine disability that preexisted service and was aggravated thereby. As his pre-enlistment examination in April 1974 is silent for a diagnosis related to the lumbar spine, the presumption of soundness must be rebutted. The examiner's May 2012 opinion is not sufficient to rebut the presumption of soundness, as he did not render any conclusions using the clear and unmistakable standard. On remand, the RO should request a supplemental opinion that addresses the Board's inquires, listed below.

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to the VA examiner who conducted the examination in May 2012, or a suitable substitute. If any examiner determines that another VA examination is required, so schedule the Veteran. The examiner should resolve the following inquiries:

(a) Considering the Veteran's April 1974 report of occasional back pain from a football injury and his July 1974 report of a May 1974 back injury while lifting a heavy object, did the Veteran clearly and unmistakably have a lumbar spine disability prior to his entrance into service in June 1974?

In this regard, the examiner is reminded that the Veteran's May 1974 injury occurred after his pre-enlistment examination in April 1974 and before his entry into active service in June 1974.

The examiner is asked to comment upon the possibility that one could have developed herniated nucleus pulposus, lumbar spine, in nine days, the period of time between the Veteran's entry into active service on June 29, 1974, and his July 9, 1974, hospital admission. The examiner is asked to consider the Veteran's reported "pop" and subsequent back pain after lifting a heavy duffle bag sometime after June 29, 1974, and before July 9, 1974. In essence, the Board seeks comment as to whether such a diagnosis may serve as clear and unmistakable evidence that the Veteran had a preexisting lumbar spine disability prior to his entry into active service.
(b) If he did have a lumbar spine disability prior to his entrance into service, is there also clear and unmistakable evidence that such was not aggravated beyond its natural progression during active service, including consideration of the Veteran's reported "pop" and subsequent back pain after lifting a heavy duffle bag sometime after June 29, 1974, and before July 9, 1974?

(c) If he did not have a lumbar spine disability prior to his entrance into service, is it at least as likely as not that the Veteran's current lumbar spine disabilities(s), to include chronic lumbosacral strain, degenerative disc disease, and herniated nucleus pulposus, lumbar spine, status-post excision, were incurred in or aggravated by active service, or any incident therein, including consideration of the Veteran's reported "pop" and subsequent back pain after lifting a heavy duffle bag sometime after June 29, 1974, and before July 9, 1974?

In providing responses to these questions posed, the examiner must remain mindful of the different standards of proof. The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard. It is an onerous evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be undebatable.
The claims folder should be made available to the examiner for review and the opinion rendered should indicate whether such review was accomplished. A complete rationale should be provided for all opinions given. If any examiner cannot provide the above-requested opinion without resort to speculation, or is otherwise unable to complete the Board's request, the reasons for such must be clearly stated.

2. Then readjudicate the Veteran's claim in light of the additional evidence. If the claim is not granted to his satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


